DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 8, 11, 15 and 17 are objected to because of the following informalities:
(claim 4, lines 2-3) “the wellbore and BHA” should be changed to “the wellbore and the BHA”.
(claim 8, line 1) “connected by wireline” should be changed to “connected by a wireline”.
(claim 8, line 17) “pulling the BHA uphole with wireline” should be changed to “pulling the BHA uphole with the wireline”.
(claim 11, lines 4-5) “a biased position, an engaged position or a collapsed position” should be changed to “the biased position, the engaged position or the collapsed position”.
(claim 15, line 1) “connected by wireline” should be changed to “connected by a wireline”.
(claim 15, line 22) “pulling the BHA uphole with wireline” should be changed to “pulling the BHA uphole with the wireline”.
(claim 17, lines 4-5) “a biased position, an engaged position or a collapsed position” should be changed to “the biased position, the engaged position or the collapsed position”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing element” in claims 1, 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty et al. (11,333,003) alone.
As concerns claim 1, Hardesty shows a bottom hole assembly (400) electrically connected to a wireline (col 4, ln 15-22; col 8, ln 28-41), the BHA adapted for manipulating one or more target sleeve valves (210) spaced along a wellbore, comprising: a shifting tool (420, 430) having an element and electrically actuable (col 4, ln 54-56; col 6, ln 1-48) between a radially outward biased position (Fig. 6 & 7), a radially outward engaged position (Fig. 9-11), and a radially inward collapsed position (Fig. 13); a sealing element (440) movable between a sealing position (Fig. 10) and a released position (Fig. 13); wherein: when the shifting tool element is in the biased position, the BHA can be moved along the wellbore and the shifting tool element is adapted to engage a sleeve of a target sleeve valve (Fig. 6 & 7); when the shifting tool element is in the engaged position, the shifting tool is locked axially to the target sleeve for operation of the target sleeve valve and adapted to open or close the target sleeve valve (Fig. 9-11); when the sealing element is the sealing position, an annulus between the wellbore and the BHA is blocked to direct annular fluid through an opened sleeve valve (Fig. 10); and when the shifting tool element is in the collapsed position, the BHA can be moved along the wellbore (Fig. 13).  Hardesty discloses the claimed invention except for wherein the sealing element is electrically actuable between a radially outward sealing position and a radially inward released position.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an electrically actuatable sealing element in place of another type of sealing element, since the examiner takes official notice of the equivalence of various types of sealing elements for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art, as shown by Kellner (9,133,671), which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an electrically actuatable sealing element which is actuatable between a radially outward sealing position and a radially inward released position for the expected benefit of providing greater control of actuation of the sealing element, while also reducing premature wear of the sealing element.  Thus, one of ordinary skill in the art would have recognized that using an electrically actuatable sealing element which is actuatable between a radially outward sealing position and a radially inward released position would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Hardesty to obtain the invention as specified in the claim.
As concerns claim 4, Hardesty shows an instrumentation sub (450) comprising one or more sensors (454, 456) for measuring one or more parameters of the wellbore and the BHA, the sensors in communication through the wireline (col 4, ln 15-22).
As concerns claim 5, Hardesty shows wherein the shifting tool element comprises: a housing (402); an actuator (424, 434); and one or more dogs (420A, 430A) supported by the housing and radially actuable by the actuator between the biased position, the engaged position and the collapsed position (Fig. 6, 7, 9-11 & 13).
As concerns claim 6, Hardesty shows wherein each of the sleeves comprises axial engagement ends (226) and the shifting tool element (430) is adapted to engage the sleeves at one or both of the engagement ends to open or close the target sleeve valve (Fig. 9-11).
Allowable Subject Matter
Claims 8-20 are allowed over the prior art of record.
Claims 2, 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Macrae (2020/0131880) and Kellner (9,133,671).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679